United States Court of Appeals
                       For the First Circuit


No. 19-1349

                     UNITED STATES OF AMERICA,

                             Appellant,

                                 v.

                       LUIS F. GUZMAN-ORTIZ,

                        Defendant-Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Lynch, Kayatta, and Barron,
                          Circuit Judges.


     Mark T. Quinlivan, Assistant United States Attorney, and
Andrew E. Lelling, United States Attorney, on brief for appellant.
     E. Peter Parker on brief for appellee.


                         September 16, 2020
             BARRON, Circuit Judge.      In June of 2018, a jury in the

United States District Court for the District of Massachusetts

found Luis Guzman-Ortiz guilty of one count of conspiracy to

distribute    and   possess   with    intent   to   distribute   heroin    in

violation of 21 U.S.C. § 846.        The following spring, however, the

District Court granted Guzman-Ortiz's motion for a judgment of

acquittal pursuant to Federal Rule of Criminal Procedure 29.              The

District Court ruled that there was insufficient evidence in the

record to permit a reasonable juror to find beyond a reasonable

doubt that Guzman-Ortiz knowingly either agreed to participate or

participated in the alleged conspiracy.             The United States now

appeals from that ruling.      We affirm.



             We recount the essential facts of the case, drawn from

the trial record, in the light most favorable to the verdict.         See,

e.g., United States v. Mubayyid, 658 F.3d 35, 41 (1st Cir. 2011).

On July 6, 2015, a United States Drug Enforcement Administration

(DEA) Task Force, which included DEA agents and officers from local

police departments in Massachusetts, was investigating Oristel

Soto-Peguero and Mercedes Cabral, a couple who were then living in

a two-bedroom, two-story apartment in Norwood, Massachusetts, for

their possible involvement in distributing drugs.            At 1:43 p.m.

that day, the Task Force used a wiretap to listen to a telephone

conversation between Soto-Peguero and an individual by the name of

                                     - 2 -
Eddyberto Mejia-Ramos, who was a suspected drug dealer and another

target of the Task Force's investigation.       Soto-Peguero received

the call at the apartment he leased with Cabral in Norwood and

used coded language to tell Mejia-Ramos that he had heroin for

sale.

          Suspecting an imminent heroin delivery based on the

call, the Task Force set up surveillance of the Norwood residence

that afternoon.   At 6:00 p.m., Task Force members observed Cabral

leave the apartment and go to the grocery store. When she returned

about an hour later, Task Force members saw Guzman-Ortiz exit the

apartment and assist Cabral with bringing grocery bags into it.

This was the first time that the Task Force had come across

Guzman-Ortiz   during   the   investigation   into   Soto-Peguero   and

Cabral.

          At 8:57 p.m., Soto-Peguero received a phone call at the

apartment from Mejia-Ramos, requesting, again in coded language,

that Soto-Peguero sell and deliver a large amount of heroin.

Soto-Peguero agreed and said that he would dispatch Cabral with

heroin to Mejia-Ramos' location. Approximately half an hour later,

Cabral got back in her car and left the apartment.

          Members of the Task Force followed Cabral in her car.

Then, at 9:38 p.m., Soto-Peguero called Mejia-Ramos and told him

that Cabral was on her way.      Thereafter, the Task Force members

following Cabral pulled her car over.         While she was detained,


                                 - 3 -
Task Force members seized seven to ten bricks of heroin (totaling

918 grams) wrapped in cellophane packaging from her purse.              Soto-

Peguero's fingerprints were later identified on the bricks of

heroin recovered from Cabral's purse.      Guzman-Ortiz's fingerprints

were not found on any of those packages.

            Around 10:00 p.m., after Cabral was arrested, members of

the Task Force decided to "enter and freeze" the apartment in

Norwood   that   Cabral   and   Soto-Peguero   had   leased   pending     the

issuance of a search warrant.      After knocking and announcing their

presence,    Task   Force   members   forcibly   entered      through     the

apartment's front and back doors.

            As the Task Force members were attempting to enter the

apartment, Soto-Peguero and Guzman-Ortiz ran up the stairs, where

they were observed standing near a window in one of the bedrooms.

Task Force members ordered the two men to come downstairs.              After

as many as ten minutes, and following numerous commands to descend,

they did.

            Soto-Peguero descended by sliding face-first down the

stairs.   One Task Force member testified that as Soto-Peguero slid

down, he observed two plastic, knotted baggies on the floor, which

he assumed had spilled out of Soto-Peguero's clothes.              Guzman-

Ortiz descended next and without incident.

            A sweep of the apartment by Task Force members turned

up, in the same upstairs guest bedroom that Soto-Peguero and


                                   - 4 -
Guzman-Ortiz     had   fled     to   as   Task   Force   members    entered   the

apartment, a kilogram of heroin fully wrapped in opaque, black

electrical tape and partially hidden in an air duct located on the

floor   below    the   window    where    the    two   men   had   been   observed

standing.       It is unclear from the record whether, when it was

discovered, the brick of heroin would have been readily apparent

to someone entering the bedroom without lifting the cover of the

air duct.     The sweep also revealed what appeared to be a quarter

baggie of a powder drug, less than ten millimeters in diameter, to

the right of the vent.

            In a second bedroom that appeared to belong to Soto-

Peguero and Cabral, Task Force members found during the sweep

another 834 grams of heroin, some of which was wrapped in a black

plastic bag on the floor and the rest of which was discovered

inside of a dresser.          In that same bedroom, Task Force members

found six cellphones and some drug-packaging materials.

            Downstairs, the state of the kitchen indicated that

Guzman-Ortiz, Soto-Peguero, and Cabral had eaten a meal together

that evening.      In the living room, Task Force members found the

base of a blender or grinder on the floor, and, on the dining room

table, they found a roll of cellophane wrapping tape and some

cellphones.      In a closed but unlocked hallway closet, there was a

small bag of heroin, cutting agents, Glad sandwich bags, aluminum

mixing bowls with drug residue, a digital scale, parts of a drug


                                      - 5 -
press, and a mold for use in a hydraulic drug press.            In the

first-floor bathroom, there was a drug press inside a large opaque

bag, which, although it is unclear from the record, may have been

open at the time that Guzman-Ortiz was in the apartment.

          A grand jury in the District of Massachusetts indicted

Guzman-Ortiz on March 23, 2016, charging him with possession of

heroin with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1), and conspiracy to distribute and possess with intent

to   distribute   heroin,   in   violation   of   21   U.S.C.   § 846.1

Guzman-Ortiz's trial started on June 18, 2018.         He moved for a

judgment of acquittal under Federal Rule of Criminal Procedure 29

after the close of evidence, but the District Court allowed the

jury to render a verdict.    The jury found Guzman-Ortiz guilty on

the conspiracy charge but failed to return a verdict on the

substantive possession charge.

          Post-verdict, Guzman-Ortiz renewed his motion for a

judgment of acquittal on the conspiracy charge. The District Court

granted the motion on March 14, 2019, reasoning that "[t]here was

no evidence that the drug distribution paraphernalia had been used

on the day in question, or that the heroin seized from Cabral had

been prepared and packaged that day, or that [Guzman-Ortiz] was


     1 Soto-Peguero was separately tried and convicted of numerous
drug-related offenses, but, notably, the jury found him not guilty
of conspiracy to distribute with Guzman-Ortiz -- the same
conspiracy count for which Guzman-Ortiz was later convicted.


                                 - 6 -
aware of or had participated in such activities."                    The District

Court    further     explained       that      "the        only     evidence     of

[Guzman-Ortiz's]     participation      in     [the    conspiracy],       or    his

agreement to so participate, was his response, jointly with Soto-

Peguero, to the attempted and ultimately successful entry into the

apartment by the agents."        The District Court deemed that evidence

insufficient to meet the government's burden of proof.

            The government appealed the District Court's decision on

April 9, 2019.     We have jurisdiction under 18 U.S.C. § 3731.



            To   establish   a     violation    of    21    U.S.C.    § 846,    the

government must prove the following elements beyond a reasonable

doubt:

            (1) the existence of a conspiracy, (2) the
            defendant's knowledge of the conspiracy, and
            (3) the defendant's knowing and voluntary
            participation in the conspiracy. "Under the
            third element, the evidence must establish
            that the defendant both intended to join the
            conspiracy and intended to effectuate the
            objects of the conspiracy."

United States v. Paz-Alvarez, 799 F.3d 12, 21 (1st Cir. 2015)

(internal citation omitted) (quoting United States v. Dellosantos,

649 F.3d 109, 116 (1st Cir. 2011)).                  "[T]o establish that a

defendant   belonged   to    and    participated      in    a     conspiracy,   the

government must prove two kinds of intent:                 'intent to agree and

intent to commit the substantive offense.'"                     United States v.



                                     - 7 -
Gomez-Pabon, 911 F.2d 847, 853 (1st Cir. 1990) (quoting United

States v. Rivera–Santiago, 872 F.2d 1073, 1079 (1st Cir. 1989)).

            We review a District Court's decision to grant a motion

for judgment of acquittal de novo.          See Mubayyid, 658 F.3d at 47.

"[W]e may uphold the judgment of acquittal only if the evidence,

viewed in the light most favorable to the government, could not

have persuaded any trier of fact of the defendants' guilt beyond

a reasonable doubt."      Id.

                                      A.

            Guzman-Ortiz    does   not    dispute    the     District    Court's

determination that "the evidence supports a finding that he, at

some    point,   knew    illegal   drug     activity    was    conducted"       in

Soto-Peguero     and    Cabral's   apartment.          The    District        Court

concluded, however, that there was insufficient evidence to show

beyond a reasonable doubt that Guzman-Ortiz agreed to participate

in or participated in the drug conspiracy.                 Our analysis thus

focuses on that point.

            "'Mere association' with conspirators or 'mere presence'

during conduct that is part of the conspiracy is insufficient to

establish knowing participation; the defendant must be found to

have shared his co-conspirators' intent to commit the substantive

offense."    United States v. Ortiz, 447 F.3d 28, 32–33 (1st Cir.

2006)   (internal      citations   omitted).        However,    due     "to    the

clandestine nature of criminal conspiracies, the law recognizes


                                    - 8 -
that the illegal agreement may be either 'express or tacit' and

that a 'common purpose and plan may be inferred from a development

and collocation of circumstance.'"                  United States v. Flores-

Rivera, 56 F.3d 319, 324 (1st Cir. 1995) (quoting United States v.

Sánchez, 917 F.2d 607, 610 (1st Cir. 1990)).                 For this reason, in

a case like this one, in which the defendant claims that he was

merely in the presence of others involved in a conspiracy, "[t]he

attendant circumstances tell the tale -- and the culpability of a

defendant's presence hinges upon whether the circumstances fairly

imply participatory involvement.              In other words, a defendant's

'mere presence' argument will fail in situations where the 'mere'

is lacking."      United States v. Echeverri, 982 F.2d 675, 678 (1st

Cir. 1993).

            The government does not dispute that here there is no

direct evidence that Guzman-Ortiz agreed to participate in the

conspiracy.        Nor    is   there    direct    evidence      that   he   in   fact

participated in it.            For example, there was no direct evidence

tying Guzman-Ortiz to any of the drugs turned up during the

investigation, nor was his voice picked up on any of the phone

calls    the     Task    Force    members       listened   in    on    during    the

investigation.          In fact, as we have noted, authorities did not

come    across    Guzman-Ortiz     in   the     investigation     of   the   heroin

conspiracy until they saw him come out of the apartment to assist




                                        - 9 -
Cabral with her groceries on the night that she was eventually

arrested.

            On the other hand, the record supportably showed that

Guzman-Ortiz was present in Soto-Peguero and Cabral's apartment

that night for at least four hours, and there was ample evidence

to support the District Court's finding that the hosts used that

residence to carry out a heroin distribution conspiracy.      In fact,

a jury could have found on this record that Soto-Peguero arranged,

by phone, a heroin deal during Guzman-Ortiz's visit and that Cabral

left the apartment while Guzman-Ortiz was still there to effectuate

it.   In addition, the record supportably shows that Guzman-Ortiz

ran upstairs with Soto-Peguero when Task Force members announced

their presence at the apartment and that a brick of heroin was

later found partially hidden in an air duct in that area of the

residence    alongside   a   small   baggie   of   heroin.   Was   this

"collocation of circumstance," Flores-Rivera, 56 F.3d at 324,

enough to mean that the "mere" was lacking, such that a reasonable

juror could find beyond a reasonable doubt that Guzman-Ortiz not

only knew that his hosts were engaged in distributing heroin but

that he was their co-conspirator in that endeavor?

                                     B.

            In arguing that this quantum of evidence does suffice,

the government relies chiefly on United States v. Batista-Polanco,

927 F.2d 14 (1st Cir. 1991).     We held there that the circumstances


                                 - 10 -
were such that a juror reasonably could infer that the defendant

found in an apartment from which a drug conspiracy was being

carried out was not merely an innocent visitor but a co-conspirator

in his own right.     Id. at 18-19.

          In Batista-Polanco, the defendant, who was charged with

"possessing and conspiring to possess one hundred or more grams of

heroin for distribution," testified that, although he knew "that

heroin was being packaged in the kitchen," "his presence in the

apartment was entirely innocent and that he had been waiting

there," no more than forty-five minutes, "merely to borrow his

cousin's car."    Id. at 16-17.       But, we pointed out that by the

defendant's own admission, he was present "for at least forty-five

minutes in an apartment conspicuously strewn with evidence of a

large-scale heroin packaging operation" and that a "factfinder

[could] fairly infer" in such circumstances "that it runs counter

to human experience to suppose that criminal conspirators would

welcome innocent nonparticipants as witnesses to their crimes."

Id. at 18 (emphasis added).       We thus rejected "the hypothesis,"

which we indicated was central to the defendant's case, "that

participants     in   a    distribution    scheme   would   permit   a

noncontributing interloper to remain for an extended period of

time in a small apartment while their conspicuous criminal conduct

continued unabated."      Id. (emphasis added).




                                 - 11 -
             In reaching this conclusion, though, we noted that the

police executing a search warrant in the apartment had discovered:

             a large kitchen table laden with over fifteen
             hundred packets filled with heroin, an
             assortment of heroin milling and packaging
             paraphernalia, and some bulk heroin.      Five
             chairs and a makeshift seat were arranged
             around the kitchen table; jackets and sweaters
             were draped on some of the chairs. More than
             seventeen hundred packets of heroin were found
             in a bag on the kitchen floor; another three
             thousand packets were discovered elsewhere in
             the apartment. Six men were found inside the
             apartment, including [the defendant] who was
             in the living room with his cousin.

Id. at 16.     We also explained that:

             [t]he inference that [the defendant] was a
             participant in the heroin packaging operation
             was strongly supported as well by reasonable
             implication from the fact that the kitchen
             table at which the heroin was packaged was
             surrounded by six seats -- one a makeshift
             seat consisting of an overturned bucket with
             a cushion.    It is difficult to resist the
             reflexive inference that the sixth seat was
             devised to enable all six men, including [the
             defendant], to sit at the kitchen table and to
             participate in the heroin packaging.

Id. at 18.2

             Here, if we look, as we did in Batista-Polanco, to the

evidence of the physical state of the apartment while Guzman-Ortiz



     2 We also found that the "the district court's well-supported
finding that [the defendant] gave materially false testimony
concerning the duration of his stay in the apartment provided a
basis for discrediting other exculpatory testimony given by
Batista–Polanco in his own defense." Batista-Polanco, 927 F.2d at
18.


                                - 12 -
was known to have been present within it,3 we find a quite different

scene.   Most of the heroin found in the residence during the Task

Force's sweep of it that evening was found in a bedroom that was

very clearly occupied by the lessees, Soto-Peguero and Cabral.   No

evidence indicated that this bedroom was a common area, such that

it could be reasonably inferred that Guzman-Ortiz would have

entered it simply because he was invited into the apartment.

Moreover, all the heroin in that room was either wrapped in a black

plastic bag or inside a dresser and thus obscured from view.

           Additional heroin was found during the sweep in the guest

bedroom.   But, once again, nothing in the record indicates that

Guzman-Ortiz -- who the record does not suggest was an overnight

visitor -- would have been granted access to this bedroom in the

normal course of his stay.     Most of the heroin found there was

wrapped in black tape and partially hidden in the room's air duct.



     3 It is unclear from the record when Guzman-Ortiz arrived at
Soto-Peguero's residence and how long he was present there. The
DEA Task Force did not set up surveillance of the home until some
time after Soto-Peguero's 1:43 p.m. phone call with Mejia-Ramos,
and there is no testimony that they surveilled the back door of
the apartment. Task Force members observed Guzman-Ortiz for the
first time when he exited the apartment around 7:00 p.m. to help
Cabral bring in bags of groceries from her car. The Task Force
members did not see Guzman-Ortiz leave through the front door of
the apartment at any time after that, and he was found with
Soto-Peguero around 10:00 p.m. when the members of the Task Force
entered the residence. In its brief, the government contends that
Soto-Peguero was in the apartment for at least four hours, and the
evidence in the record, viewed favorably to the verdict, would
support that timeframe.


                               - 13 -
There was also a small baggie of powder found near the air duct,

but, given its size, it is not readily apparent it would have been

visible as contraband to anyone who entered.4

          The only other heroin in the apartment also was not in

plain view of anyone who entered and thus "[k]knowledge of [it]

cannot be imputed to" Guzman-Ortiz.      United States v. Morillo, 158

F.3d 18, 24 (1st Cir. 1998).     For example, the search turned up

heroin in the closet on the first floor of the apartment.         But, as

the District Court noted, it "was located behind closed doors" and

thus was not conspicuous.

          Finally,   the   government    points   out   that   Task   Force

members found the base of a blender or grinder, cellophane tape,

and some cellphones out in the open in various places in the first

floor of the apartment, as well as a drug press in the bathroom.

We agree that a jury could infer that Guzman-Ortiz would have seen

these items during his visit.      But, unlike in Batista-Polanco,

where the defendant did not dispute "being at the apartment while

the large scale heroin packaging operation was in process," 927

F.2d at 18 (emphasis added), these items do not themselves support

the inference that this was the case here.        Thus, the record bears

out the District Court's assessment that there was no evidence


     4 It is also unclear whether the plastic baggie and the heroin
wrapped in black tape were present in this room before the DEA
Task Force was knocking at the door, which is an issue we will
return to later.


                                - 14 -
that     "heroin   processing    or    packaging    occurred   in    view   of

[Guzman-Ortiz] or with his participation."

            Accordingly, while we found the physical state of the

apartment in Batista-Polanco inconsistent with the notion that the

defendant was "merely" present there, we cannot conclude similarly

here.     There, we rejected the notion that participants in a drug

distribution conspiracy would invite a non-participant to their

base of operations so he could observe them packaging drugs for

distribution for upwards of an hour, and we concluded that the

evidence of the state of the apartment in that case revealed that

it would have been reasonable there for a juror to find that the

defendant had been at least a witness -- and perhaps a direct

participant -- in the packaging of drugs in the kitchen during his

visit.    See Batista-Polanco, 927 F.2d at 18-19.

            The physical condition of the apartment in this case,

however, does not permit a similar inference that Guzman-Ortiz's

hosts, given what it is fair to surmise they permitted him to

observe just by inviting him into the apartment, would have let

him enter only if he was a co-conspirator.           Thus, here, we cannot

conclude that a reasonable juror could find -- with the level of

certainty required in a criminal case -- that Guzman-Ortiz, simply

by being where he was, was himself a co-conspirator.                See United

States v. Valerio, 48 F.3d 58, 64 (1st Cir. 1995) ("[W]hile

criminals    generally   might    be     presumed   not   to   bring     along


                                      - 15 -
nonparticipants to witness their criminal activities, we do not

think that necessarily holds true when the criminal activity will

not be open and obvious." (quoting United States v. de la Cruz-

Paulino, 61 F.3d 986, 1002 (1st Cir. 1995))); cf. United States v.

Ocampo, 964 F.2d 80, 82 (1st Cir. 1992) ("[Even if i]t is a fair

inference that defendant knew what was going on, . . . that is not

enough to establish intent to conspire.").

           The other cases that the government relies on are, like

Batista-Polanco,   also   distinguishable.   In   United   States   v.

Sepulveda, for example, we permitted an inference of participation

in a drug conspiracy based on the defendant's "consensual presence"

in a home where "large quantities of drugs were being packaged for

resale."   15 F.3d 1161, 1174 (1st Cir. 1993) (emphasis added).

And, in United States v. Hernandez, we affirmed the drug conspiracy

conviction of a defendant who was seen "linger[ing] outside" an

apartment where he knew a drug transaction would occur "for over

an hour on a winter day in a location which afforded him an obvious

vantage point from which to observe the surrounding neighborhood

as well as the ingress to the" apartment.    995 F.2d 307, 314 (1st

Cir. 1993).    But, no similar evidence here gives rise to an

inference that Guzman-Ortiz was participating in a conspiracy with

Soto-Peguero and Cabral in the way that the evidence supported the

inference that the defendant in Hernandez was participating in

that conspiracy by serving as a "lookout" for a drug transaction.


                               - 16 -
See id. ("[T]he evidence, as a whole, adequately supported the

conclusion that [the defendant] knowingly remained on the front

porch to facilitate the prearranged drug transaction.").

              It is true that in affirming the conviction in Hernandez,

we noted that the defendant "did not reside at the apartment where

the    drug    transaction    occurred,        nor   was   he   a   captive   of   the

circumstances."       Id.     And that is true of Guzman-Ortiz in this

case.     But, we explained that the defendant's conviction in

Hernandez rested on much more than just that observation.                     See id.

at    314-15     (noting     that   the    defendant        was     present   during

conversations about drug transactions, agreed "with his brother's

assessments concerning the quality of the cocaine and the low level

of police activity in the neighborhood," made "statements about

the 'money' and 'merchandise,'" and fled "in a rapid manner" from

law enforcement when they arrived on the scene).                    Thus, insofar as

the government contends that a reasonable juror could find beyond

a     reasonable    doubt     based       on     Guzman-Ortiz's        presence     in

Soto-Peguero's apartment -- just due to its physical state -- that

he agreed to participate or participated in the distribution

conspiracy, we do not agree.          Cf. United States v. Hyson, 721 F.2d

856, 862 (1st Cir. 1983) ("[The defendant's] occupancy of the

apartment with knowledge that hashish was being stored there is

not sufficient" to prove "that [the defendant] was aware of the

purpose of the conspiracy and willingly participated with the


                                      - 17 -
intent to advance its purpose."); United States v. Mehtala, 578

F.2d 6, 10 (1st Cir. 1978) ("Even if through the supposed close

relation between Mehtala and the Double Eagle's captain, Mehtala

obtained knowledge of the presence of the marijuana, this knowledge

would not be sufficient to convict her of aiding and abetting.").

                                     C.

            The government does not rely, however, solely on what

the evidence shows about what Guzman-Ortiz would have seen just

from looking around the apartment in contending that the evidence

sufficed to support the conspiracy conviction.          The government

also points to the activity that a jury could find occurred in the

apartment during Guzman-Ortiz's visit.          The government asserts

that the evidence of this activity -- at least when considered in

combination with the evidence just described, as it must be --

suffices to provide the necessary support for the conviction. But,

we are not persuaded.

            The government first asserts that the jury could fairly

infer from the record both that Guzman-Ortiz was present in the

residence    during   the   latter   two   of    the   three   telephone

conversations that Soto-Peguero had with Mejia-Ramos arranging a

drug transaction and that he was present "when Cabral left the

apartment with between seven and ten bricks of heroin."            But,

evidence that telephone calls were made -- by its nature -- is not

like physical evidence of drug distribution that occurs in plain


                                - 18 -
view in portions of a residence in which a defendant claiming to

have merely been a visitor was located. Evidence that calls not

involving Guzman-Ortiz were made while he was merely present in

the residence, a two-story unit with multiple rooms and a back

door that was not under surveillance reveals nothing about his

knowledge of the calls, let alone of their contents.   See United

States v. de la Cruz-Paulino, 61 F.3d 986, 1001-02 (1st Cir. 1995)

(noting that an "innocent observer" to one side of a drug call

might not have inferred that criminal activity was being discussed

and that "[w]hile criminals generally might be presumed not to

bring along nonparticipants to witness their criminal activities,

we do not think that necessarily holds true when the criminal

activity will not be open and obvious").5    It would require an

exercise in sheer speculation on this record for the jury to infer

from the mere fact of those calls having been made that the hosts

freely engaged in their illegal trade in Guzman-Ortiz's presence

and with his awareness of the calls' significance.     As we have


     5 The District Court noted that in the first monitored
telephone call, at 1:43 p.m., "Soto-Peguero told Mejia-Ramos,
'Call me because . . . because I have a lot of food. . . . I have
a lot of food around. I got ready for you.' 'Food' was a code
word for heroin."     In the second call, at 8:57 p.m., after
Mejia-Ramos said "[s]end me something heavy, heavy duty,"
Soto-Peguero responded, "[y]ou're going to be clean . . . you're
going to clean everything so I can send you, at least four
hundred."   And, in the final call between the two men, at 9:38
p.m., Soto-Peguero told Mejia-Ramos that "she's around there on
her way, the woman," to let him know that Cabral was en route with
his heroin.


                             - 19 -
explained, the physical state of the apartment was not such as to

make it reasonable to presume that the calls transpired in a manner

that would have revealed their nature to Guzman-Ortiz, and the

government      points    to   no   other    evidence   that   could   make   the

inference more than the product of mere speculation.

           Likewise, though Guzman-Ortiz may have been present when

Cabral   left    the     apartment   to     deliver   heroin   to   Mejia-Ramos,

Guzman-Ortiz correctly points out that "[t]here was no evidence

that [Guzman-Ortiz] ever saw Cabral in possession of heroin inside

of the apartment.          There was no evidence that he ever saw her

carrying a purse stuffed with heroin."                Thus, the fact that she

left -- even if for unexplained reasons -- cannot suffice to show

that Guzman-Ortiz must have been in on the conspiracy, as again

speculation alone could fill in for what the evidence itself fails

to show on this score.

           That leaves, then, the government's contention that

Guzman-Ortiz's status as a co-conspirator is confirmed once we

take account of the evidence that Guzman-Ortiz and Soto-Peguero

ran upstairs when Task Force members entered the residence and did

not come down for some period of time after being instructed to do

so.   The government notes that there was testimony from Task Force

members to the effect that Soto-Peguero and Guzman-Ortiz "fled

upstairs after the officers at the back door of the apartment saw




                                      - 20 -
[one of the two men] reach for the door handle before turning

around when he saw the officers."

            The District Court did not agree with the government's

characterization of Guzman-Ortiz's action as an attempt to flee

the apartment.     It found that "the evidence showed only that

neither Soto-Peguero nor defendant opened the door to the apartment

when police knocked and that both ran upstairs as agents were

pounding on the front door.       This is hardly 'flight from the

police.'"

            But, even if Guzman-Ortiz's response to the entrance of

the Task Force members was a species of flight, we do not see how

it suffices to support the conviction, given the nature of the

offense at issue, even if we add the evidence of it to the array

of evidence canvassed thus far.    Flight from the police certainly

can support an inference of guilt as a general matter, as the

government stresses.   See United States v. Romero-Carrión, 54 F.3d

15, 17 (1st Cir. 1995) ("[A]ppellant's attempt to flee the scene

evinced a keen consciousness of guilt."); United States v. Luciano-

Mosquera, 63 F.3d 1142, 1156 (1st Cir. 1995) ("As long as there is

an adequate factual predicate supporting an inference of guilt on

the crime charged . . . evidence of the accused's flight may be

admitted at trial to show consciousness of guilt.").   But, we are

not aware of any authority that says it can suffice to show

agreement to be part of conspiracy in circumstances such as these.


                               - 21 -
See United States v. Pintado, 715 F.2d 1501, 1504 (11th Cir. 1983)

(noting that "[p]resence followed by flight is . . . inadequate

proof" of "participation in a conspiracy" (quoting United States

v.    DeSimone,   660    F.2d   532,    537     (5th   Cir.   1981));    see    also

Hernandez, 995 F.2d at 315 (noting that "evidence of flight would

not have been enough in and of itself to support [the defendant's

conspiracy] conviction[]").

             Indeed, only one of the cases that the government cites

in support of its flight-based argument involved a challenge to

the sufficiency of the evidence of a conspiracy conviction.                     See

United States v. Littlejohn, 489 F.3d 1335, 1339 (D.C. Cir. 2007)

(discussing evidence of flight vis-à-vis a defendant charged as

being a felon in possession of a firearm); United States v. Starks,

309   F.3d   1017,     1025   (7th   Cir.     2002)    (similar,      concerning   a

defendant charged with possessing cocaine and cocaine base with

intent to distribute); Romero-Carrión, 54 F.3d at 17 (similar,

concerning a defendant charged with possessing cocaine with intent

to distribute).         And, in the conspiracy case, United States v.

Lopez,    944   F.2d    33    (1st   Cir.     1991),   the    court    rested    its

determination that the evidence sufficed to show that the defendant

was a participant in the conspiracy on much more than just the

evidence of the defendant's flight from the scene of the crime.

In fact, in that case, the defendant was not merely a visitor to

the apartment that served as the center of the conspiracy's


                                       - 22 -
operations but was the lessee.      Id. at 36.     Moreover, she had

indirectly intimated to the police that she knew about the drugs

and had been fingered by an alleged co-conspirator as knowing about

the drugs in the apartment.   See id. at 39-40.6

           We recognize that, as the government points out, the

record contained evidence that a brick of heroin wrapped in opaque

black tape was found partially hidden in an air duct below the

upstairs window in the same room where evidence indicated that

Guzman-Ortiz and Soto-Peguero had been standing after they ran to

the second floor when the Task Force members attempted to enter

the apartment and that a small baggie containing drug-like powder

was found there, too.     The government contends that from this

evidence "[t]he jury could reasonably have inferred . . . that

Guzman-Ortiz witnessed" Soto-Peguero hiding the heroin.

           But we do not see how the jury could have done more than

guessed.   See Ocampo, 964 F.2d at 83.   There simply is no evidence

in the record from which to draw a reasonable inference about when

the heroin was hidden in the air duct, as nothing shows that it

was not present there in advance.




     6 Our decision in Luciano-Mosquera concerned a conspiracy to
import cocaine (in addition to a number of other drug and firearms-
related crimes), and, though there was evidence of flight, 63 F.3d
at 1147, there also "was overwhelming evidence of each
[defendant]'s complicity in the scheme to import the cocaine and
of their guilt," id. at 1153.


                              - 23 -
             In any event, this evidence cannot do all that the

government needs it to, even assuming the jury could supportably

conclude that the heroin was hidden in Guzman-Ortiz's presence as

the DEA Task Force was breaking down the door.              For, accepting

that assumption for the moment, we still are not persuaded by the

government's further contention that such an inference would allow

a juror to find beyond a reasonable doubt that Guzman-Ortiz was a

participant in the conspiracy.

             That Soto-Peguero was perhaps willing to expose his

criminal conduct by hiding contraband in this manner at that moment

-- when he had no real choice -- tells us little about whether

Guzman-Ortiz knowingly agreed to join Soto-Peguero in a conspiracy

to distribute and possess with intent to distribute heroin.             The

government    speculates    that    Guzman-Ortiz    "may   have    assisted"

(emphasis ours) Soto-Peguero in hiding the heroin in the air duct.

But, it identifies no evidence that would tip the scales in favor

of   this    possibility,   as     compared   to   the   equally   plausible

possibility that Soto-Peguero hid the heroin himself albeit in

Guzman-Ortiz's presence, or, alternatively, that the heroin was

placed in the air duct before Guzman-Ortiz was ever present in the

bedroom.     This sort of speculation between possibilities cannot

suffice to make up for the gaps in the evidence that we have

identified thus far.    See Flores-Rivera, 56 F.3d at 323 ("[I]f the

evidence, viewed in the light most favorable to the verdict, gives


                                    - 24 -
equal or nearly equal circumstantial support to a theory of guilt

and a theory of innocence of the crime charged . . . a reasonable

jury must necessarily entertain a reasonable doubt." (emphasis and

internal   quotation   marks    omitted)      (quoting    United   States   v.

Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992))).

                                       D.

           The   government    is   right     that   we   must   consider   the

evidence in its totality when considering the District Court's

Rule 29 determination.   See United States v. Amparo, 961 F.2d 288,

290 (1st Cir. 1992).   Individual pieces of evidence that might not

be enough on their own to show Guzman-Ortiz to be a co-conspirator

might add up to tell that tale.             But, as we have explained, we

have undertaken this more holistic inquiry, and the problem for

the government is that, even when looked at in that encompassing

manner, the evidence was not enough to support a finding that

Guzman-Ortiz participated in the conspiracy beyond a reasonable

doubt.

           Guzman-Ortiz was found in an apartment in which there

was evidence to indicate that he had shared a meal with persons he

could have known to be involved in illegal activity.               But, there

is no evidence that he was a frequent presence there or that he

stayed much longer than one would expect a social visitor to

remain.    There is no evidence that Soto-Peguero or Cabral (or

anyone else potentially involved) identified Guzman-Ortiz as a co-


                                    - 25 -
conspirator.   Indeed, as the District Court noted, the Task Force,

despite having an ongoing investigation into Soto-Peguero and

Cabral, "had not known of, or seen, [Guzman-Ortiz] before" the day

they arrested him.

            Nor was there any evidence to support the inference that,

during Guzman-Ortiz's visit to the apartment that day, he observed

the   conspirators      engaging     in    the   manufacture,     packaging,    or

distribution of any drugs.           The only heroin potentially in "plain

view" was found in the upstairs bedrooms and in a closed closet

-- and there is no evidence that Guzman-Ortiz accessed those areas

before the police arrived.           There is also an absence of any other

evidence    that     other      easily-recognizable        drug     distribution

activities occurred in Guzman-Ortiz's presence.

            That   is    not    to   say   there   was    no   evidence   of    the

conspiracy being carried out while Guzman-Ortiz was present in the

apartment. But the evidence consisted of coded phone conversations

not involving him in an unknown location within the apartment, and

a departure by one of the known conspirators that, from all

appearances, occurred in a manner that itself did not reveal its

purpose.

            All that being so, we do not see how the fact that

Guzman-Ortiz ran upstairs when the Task Force members entered the

apartment    and   did    not    immediately       come   down    to   meet    them

demonstrates that he was in fact a conspirator in distributing


                                      - 26 -
heroin in his own right. Nor do we see how, against the evidentiary

background just described, the fact that Guzman-Ortiz may have

witnessed Soto-Peguero conceal a brick of heroin in an air duct as

Task   Force      members   were   entering    the   apartment   supports   an

inference that Guzman-Ortiz participated or agreed to participate

in the drug distribution conspiracy.

            In so concluding, we emphasize that there was no evidence

that drugs or distribution-related evidence was found on Guzman-

Ortiz's person or in his phone or at his home, let alone any tied

to the conspiracy charged.         There also was no evidence of anyone

involved     identifying      Guzman-Ortiz      as    being    part   of    the

distribution scheme.        In the face of all the other reasons to find

the evidence wanting, the absence of any such evidence confirms

our conclusion that the evidence, as a whole, was too slight to

suffice to support the conviction.            See Ocampo, 964 F.2d at 82–

83; United States v. DeLutis, 722 F.2d 902, 907 (1st Cir. 1983);

United States v. Izzi, 613 F.2d 1205, 1210 (1st Cir. 1980).

            The government is right that a judge may not pursue a

"divide     and    conquer"    strategy   in     considering     whether    the

circumstantial evidence here adds up to Guzman-Ortiz having been

a mere visitor or a co-conspirator.              But, neither may a judge

"stack inference upon inference in order to uphold the jury's

verdict."    Valerio, 48 F.3d at 64; see also Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 323 (2007) ("The strength of


                                     - 27 -
an inference cannot be decided in a vacuum.                             The inquiry is

inherently comparative:            How likely is it that one conclusion, as

compared    to    others,       follows       from    the    underlying      facts?");       2

Clifford S. Fishman & Anne T. McKenna, Jones on Evidence § 11:6

(7th ed. 2020) ("The probative value of an item of circumstantial

evidence (i.e., its weight in proving the proposition or fact for

which it is offered) depends upon two factors:                              the number of

inferences       that    must     be        drawn,    and    the     strength       of   each

inference.").           We would have to engage in such impermissible

inference    stacking       here       to    conclude       not    merely    that    "it    is

certainly possible -- maybe even probable -- that [Guzman-Ortiz]

was involved in the conspiracy," but that there was "proof beyond

a reasonable doubt" that he was.                United States v. Rozen, 600 F.2d

494, 497 (5th Cir. 1979) (quoting United States v. Littrell, 574

F.2d 828, 833 (5th Cir. 1978)).                 Thus, we agree with the District

Court that there is not sufficient evidence to permit a rational

jury to find, beyond a reasonable doubt, that Guzman-Ortiz intended

to join and effectuate the drug distribution conspiracy.                                   See

United States v. Andujar, 49 F.3d 16, 22 (1st Cir. 1995) ("When a

jury is confronted, as here, with equally persuasive theories of

guilt and innocence it cannot rationally find guilt beyond a

reasonable doubt.").



             We affirm.


                                             - 28 -
- Dissenting Opinion Follows -




            - 29 -
            LYNCH, Circuit Judge, dissenting.          It is a very serious

matter to set aside the judgment of twelve jurors finding no

reasonable   doubt   that    the    defendant   was    guilty     of   a   heroin

distribution conspiracy.      See United States v. Connolly, 341 F.3d

16, 22 (1st Cir. 2003) (stating that "a reviewing court must play

a very circumscribed role in gauging the sufficiency of the

evidentiary foundation upon which a criminal conviction rests" and

the   reviewing   court     "will   reverse     only   if   the    verdict     is

irrational" (internal quotation marks and citations omitted));

United States v. Olbres, 61 F.3d 967, 975 (1st Cir. 1995) ("It is

trite, but true, that a court ought not disturb, on the ground of

insufficient evidence, a jury verdict that is supported by a

plausible rendition of the record." (internal quotation marks and

citation omitted)); United States v. Rothrock, 806 F.2d 318, 320

(1st Cir. 1986) (explaining that the district court's "power to

set aside a jury verdict [is] very circumscribed" and that "[s]o

long as the evidence was such that a rational mind might fairly

find guilt beyond a reasonable doubt, the court could not disturb

the jury's verdict"); see also United States v. Merlino, 592 F.3d

22, 33 n.5 (1st Cir. 2010) (noting that, in the context of a motion

for a new trial, the district court "should interfere with the

jury verdict only if the jury has reached a seriously erroneous

result").    The facts of this case are such that the law does not



                                    - 30 -
permit judges to undo that judgment. See United States v. Batista-

Polanco, 927 F.2d 14, 18 (1st Cir. 1991).

            Juries are most often wiser than judges.   See Duncan v.

Louisiana, 391 U.S. 145, 157 (1968) (noting that an "exhaustive

study of the jury in criminal cases concluded that juries do

understand the evidence and come to sound conclusions in most of

the cases presented to them and that when juries differ with the

result at which the judge would have arrived, it is usually because

they are serving some of the very purposes for which they were

created"); Sioux City & Pac. R.R. Co. v. Stout, 84 U.S. 657, 664

(1873) ("It is assumed that twelve [people] know more of the common

affairs of life than does one [person], that they can draw wiser

and safer conclusions from admitted facts thus occurring than can

a single judge."); United States v. Moran, 984 F.2d 1299, 1302

(1st Cir. 1993) ("No court lightly overturns a jury verdict on the

ground that the jury lacked sufficient evidence, for the jury's

central role and competence is to weigh the evidence and find the

facts.").   And the jury is wiser here.

            The majority opinion is wrong for a number of reasons;

I point only to a few.

            First, our opinion in Batista-Polanco requires that we

honor the jury verdict. 927 F.2d at 18 (holding that the evidence,

"[a]lthough wholly circumstantial," was sufficient to support

conviction for the counts of possession and conspiracy).    Indeed,


                               - 31 -
the evidence here is even stronger.        Guzman-Ortiz was in the home

of two drug dealers for at least four hours.           He entered their

home unobserved, dined with the two dealers in the presence of

drugs and drug packaging materials, was there while they took and

executed a large drug order, and was there for much longer than

the forty-five minutes in Batista-Polanco.           See id.      When the

police knocked, Guzman-Ortiz fled upstairs and was found in a room

with drugs stashed away to hide them from the entering police.

Cf. United States v. Luciano-Mosquera, 63 F.3d 1142, 1147, 1156

(1st Cir. 1995) (holding that there was "an adequate factual

predicate supporting an inference of guilt on the crime charged"

such that evidence of flight could be admitted where the defendant

and his co-conspirators fled from police officers who interrupted

a drug shipment); cf. also United States v. Pena, 586 F.3d 105,

111-12 (1st Cir. 2009) (denying the defendant's challenge to the

sufficiency of the evidence where the defendant had suddenly fled

from the police and the officers subsequently "found [a] cell

phone, firearm, and plastic bag containing drugs along the flight

path").   It beggars the imagination that Guzman-Ortiz did not help

his drug-dealing companions even once in that four hours, including

during their attempt to evade the police.          See Batista-Polanco,

927 F.2d at 18 ("[T]he factfinder may fairly infer . . . that it

runs   counter   to   human   experience    to   suppose   that   criminal

conspirators would welcome innocent nonparticipants as witnesses


                                 - 32 -
to their crimes."); Luciano-Mosquera, 63 F.3d at 1147, 1156.           The

jury could easily find he was no innocent guest.

           Second, all inferences must be drawn in favor of the

verdict.   United States v. Acevedo-Hernández, 898 F.3d 150, 161

(1st Cir. 2018); Olbres, 61 F.3d at 970, 972-74.           The majority

does the opposite, asserting that only the inferences it draws are

rational, while those drawn by the jury were not.          Not so.     See

Olbres, 61 F.3d at 974-75 ("On a motion for judgment of acquittal

. . . it is for the jury, not the court, to choose between

conflicting inferences."); see also Acevedo-Hernández, 898 F.3d at

161.

           Third, the jury was very careful.        It did not convict

Guzman-Ortiz   of   the   possession   charge,   showing   it    carefully

followed the instructions as to reasonable doubt.               Cf. United

States v. DeCologero, 530 F.3d 36, 56 (1st Cir. 2008) (stating

that "[w]ith regard to the jury's ability to segregate the evidence

and understand the judge's instructions, the verdict itself is

often quite telling" and a "discriminating verdict shows that the

jury was able to compartmentalize evidence and apply it to each

defendant" (quoting United States v. Houle, 237 F.3d 71, 76 (1st

Cir. 2001))); United States v. Lara, 181 F.3d 183, 202 (1st Cir.

1999) (explaining that "differentiated verdicts often constitute

tangible evidence of the jury's enduring ability to distinguish

between the" evidence); United States v. Rehal, 940 F.2d 1, 4 (1st


                                - 33 -
Cir.   1991)   (stating      that    "the   jury's   discriminating     verdict

suggests that it properly compartmentalized the evidence as to the

various counts and separately considered defendant's guilt as to

each and every one"); United States v. Boylan, 898 F.2d 230, 246

(1st Cir. 1990) ("The discriminating verdict itself . . . evidenced

that   the   jurors   were    able    to,   and   did,   follow   the   court's

instructions.").      The jurors heard and saw the evidence and

delivered their verdict within five and a half hours. The district

judge, nine months later and viewing a cold record, found the

evidence is insufficient and that was the only error in this case.

See Olbres, 61 F.3d at 970, 975-76.




                                      - 34 -